Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.

Claim Status:
Claims 3-5, 8-11, 13, 15-17, 19, 20, 23-26, 31, 33 and 40-51 have been cancelled.
Claims 52 and 53 are new.
Claims 1, 2, 6, 7, 12, 14, 18, 21, 22, 27-30, 32, 34-39, 52 and 53 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 12/9/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. (BJP 2010;160:1662-1676).
Kosugi et al. teach application of 0.1-0.2 mmol/L atipamezole itself directly on frog sciatic nerve, hence topically, inhibited the compound action potentials (CAPs) of the nerve by reducing CAP peak amplitude to 40 ± 5%, thus reducing/blocking nerve conduction (Abstract; Figure 4Bb; page 1664, Recordings of CAPs from frog sciatic nerve fibres; page 1667, lower right column; page 1673, upper left column). Kosugi et al. report that: “The α2 antagonist atipamezole appeared to be more effective in Applicant teaches in the specification that measurement of CAPs is an assessment of conduction block [00103-00105]. Kosugi et al. report: “Atipamezole induced CAP inhibition was concentration dependent in a range of 0.1–0.2 mmol·L-1. These results indicate no involvement of α2 adrenoceptors.”
Accordingly, the method Kosugi et al. produces conduction block in the nerve which inherently results in producing local or regional anesthesia or analgesia in the nerve just as Applicant has done. Therefore, Kosugi et al. also disclose a method of producing local or regional anesthesia or analgesia in a nerve or tissue containing a sensory axon or nerve fiber by topically administering to the nerve atipamezole in an amount that reduces or blocks electrical signal conduction along the nerve fiber which is sufficient to produce local or regional anesthesia or analgesia in the nerve or tissue containing an axon or nerve fiber.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6,  12, 21, 27, 35, 38 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansikka et al. (European Journal of Pharmacology 1995;281:43-48) as evidenced by Kosugi et al. (BJP 2010;160:1662-1676).
With regard to instant claims 1, 2, 6, 35, 38 and 52, Mansikka et al. disclosed 25 years ago methods of administering atipamezole subcutaneously (s.c.), hence by local injection and not systemic injection such as by intravenous injection, to the nerves or tissue containing an axon or nerve fiber of unanesthetized rats subjected to mustard oil-induced central hyperalgesia, thus a chemical burning pain sensation, and thus being identified in need of pain relief (Abstract; page 44, 2. Materials and Methods). Mansikka et al. disclose that atipamezole in an intermediate dose attenuated the central hyperalgesia thus providing relief from the pain (Abstract; Figure 3; page 46, 4.2 Antinociception by atipamezole) thus being an effective/sufficient amount to produce local or regional anesthesia or analgesia in a nerve or tissue containing a sensory axon or nerve fiber which is an amount sufficient to reduce or block electrical signal conductions along the nerve fiber. As evidenced by Kosugi et al., atipamezole inherently reduces/blocks electrical conduction in nerves as measured by CAP (Abstract; Figure 4; page 1664, Recordings of CAPs from frog sciatic nerve fibres; page 1667, lower right column; page 1673, upper left column). Therefore, the method of Mansikka et al. also reduced/blocked any electrical conduction in the nerves that were exposed to the atipamezole which resulted in anesthesia/analgesia. Mansikka et al. state: “Interestingly, also atipamezole alone, a selective α2-adrenoceptor antagonist, produced 2-adrenoceptor antagonist, was unexpected, although paradoxical antinociceptive effects of high doses of yohimbine and idazoxan, other α2-adrenoceptor antagonists, have been described earlier in some pain models.” (page 46; 4.2 Antinociception by atipamezole). 
With regard to instant claim 12, the rat subject is in need of a level of retained motor function in order to withdraw the hind limb to perform the test (page 44, 2. Materials and methods). 
With regard to instant claim 21, the mustard oil elicits a chemical burning pain sensation and is thus a form of burn.
With regard to instant claim 27, a second anesthetic medetomidine was also administered with atipamezole (page 45, Figure 4). Mansikka et al. disclose that: “Medetomidine or atipamezole, or both, were applied 12 min before the application of mustard oil.” (page 44, 2. Materials and methods).
Response to Arguments:
Applicant asserts that: “…the active agent is administered in an amount that produces local or regional anesthesia or analgesia that is the result of reduced or blocked electrical signal conduction along the nerve fiber.” The Examiner has shown with the evidentiary reference of Kosugi et al. that nerves treated with atipamezole inherently have the CAP reduced/blocked. Applicant uses the same test to indicate blocking of conduction [00103-00105]. Therefore, the nerves treated by Mansikka also 
Applicant argues that: “Mansikka is directed to eliminating the perception of pain by acting on the brain and spinal cord components of the pain perceptual pathway where the analgesic effect of atipamezole "was due to a mustard oil-induced change in the function of the α2-adrenergic antinociceptive system" and that the antinociceptive effects of atipamezole were "mediated by α2-adrenoceptors”… Mansikka does not teach administering atipamezole in an amount that reduces or blocks electrical signal conduction along a nerve fiber which is sufficient to produce local or regional anesthesia or analgesia in the nerve or tissue containing an axon or nerve fiber as is required by the instant claims.” Respectfully, the Examiner cannot agree. Mansikka administered an intermediate dose of atipamezole and observed antinociceptive effects which is producing local or regional anesthesia or analgesia in the nerve or tissue containing an axon or nerve fiber as required by the instant claims. Mansikka’s explanation for the observation is not controlling. What is controlling is the fact that Mansikka administered the same compound to a tissue containing a nerve and observed antinociceptive effects indicative of analgesia/anesthesia. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” The Examiner’s positions is strengthened by the evidentiary reference of Kosugi et al. who teach that atipamezole blocks the electrical signal conduction in nerve fiber. That supports the Examiner’s inherency argument. Applicants are not Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). So while Mansikki et al. hypothesized an explanation for what they were observing, the art of Kosugi et al. provides a different scientific reason to explain the unexpected observation by Mansikki et al. 
Applicant submits that: “According to the Examiner's reasoning, merely administering atipamezole reduces or blocks electrical signal conduction along a nerve fiber sufficient to produce local or regional anesthesia.” That is correct as evidenced by Kosugi et al. 
Applicant argues that: “The Examiner has not adequately established how Figure 3, panel C of Mansikka objectively demonstrates that reduced or blocked electrical signal conduction along a nerve fiber is necessarily present and that such reduced/blocked electrical signal conduction is sufficient to produce local or regional analgesia or anesthesia.” Respectfully, the Examiner cannot agree. The evidentiary reference of Kosugi et al. unambiguously demonstrates nerve CAP reduction/blockage by administration atipamezole which is the same experimental test used by Applicant to assess the effectiveness of conduction block [00103]. Therefore, Figure 3 panel C of Mansikka inherently demonstrates blockage/reduction of electrical signal conduction in In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Also note that: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Based on the evidence, the Examiner finds that Mansikka objectively demonstrates that reduced or blocked electrical signal conduction along a nerve fiber is necessarily present and that such reduced/blocked electrical signal conduction is sufficient to produce local or regional analgesia or anesthesia as observed and reported by Mansikka. 
Applicant asserts that: “Merely administering atipamezole is not sufficient to reduce or block electrical signal conduction along a nerve fiber and produce local or regional analgesia.” That is incorrect because Kosugi et al. clearly demonstrate reduced or blocked electrical signal conduction along a nerve fiber which inherently produces local/regional analgesia. This is not a “may be present” situation given that Mansikka noted analgesia was present.
Applicant’s arguments on page 9 or remarks has been carefully considered but is not persuasive. Applicant’s explanation of how anesthesia/analgesia is produced is immaterial because the prior art administers the same agent which inherently reduces/blocks electrical signaling in the nerve. See MPEP 2112 I: “[T]he discovery of a Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Furthermore, the art of Kosugi et al. would refute Applicant’s assertions because Kosugi et al. report that dexmedetomidine inhibits voltage-gated Na+ channels (page 1673, middle right column). It is therefore reasonable to assert that the same conduction block observed for dexmedetomidine and atipamezole is by the same mechanism due to the structural similarity of the compounds as shown below where DEX = dexmedetomidine:

    PNG
    media_image1.png
    189
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    509
    media_image2.png
    Greyscale

Kosugi et al. even discloses that a chemical structure related to α2-adrenoreceptor drugs particularly dexmedetomidine and atipamezole, may play an 
Applicant submits that: “One of ordinary skill in the art would find that the data set forth in Figure 3 of Mansikka teach away from a mechanism of action of reduced or blocked electrical signal conduction as described above…. the mechanism of action for pain attenuation shown by the data of Mansikka is not where electrical signal conduction becomes rapidly and substantially blocked such that increasing administered doses do not further block conduction. As such, the mechanism of pain attenuation in Mansikka is not local anesthesia and analgesia that is produced by reducing or blocking electrical signal conduction along a nerve since a higher amount of administered active agent compound should provide at least an equivalent amount of pain attenuation (i.e., the pain attenuation shown in panel D should be at least as much as that shown in panel C).” Respectfully, the Examiner cannot agree. Mansikka optimized the amount of atipamezole to achieve an analgesic/anesthetic effect in their experimental model. That is a fact. It is also a fact that atipamezole naturally reduces/blocks CAP as evidenced by Kosugi et al. Thus, the Examiner has now shown with objective extrinsic evidence that the electrical signal of the nerve is reduced/blocked by administration of atipamezole. Applicant’s arguments are not persuasive and the claims remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 7, 12, 14, 18, 21, 22, 27-30, 32, 34-39, 52 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milne et al. (British Journal of Pharmacology 2008;155:1264-1278) and Gear et al. (Neuroscience 1995;66(1):5-8) and Trescott, A.M. (Pain Physician 2003;6:291-293) and Cleveland Clinic (2001; Volume IV(1):2 pages) and Abelson et al. (Review of Ophthalmology 2009; 3 pages) and Karjalainen et al. (WO 9313074) and Kosugi et al. (BJP 2010;160:1662-1676). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	With regard to instant claims 1, 2, 6, 21, 35 and 38, Milne et al. teach that: “At doses markedly lower than those producing α2-adrenoceptor blockade, atipamezole, yohimbine, mirtazapine and idazoxan, prolonged the antinociceptive effects of morphine. When co-administered with repeated acute spinal injections of morphine, all four agents blocked the induction of acute tolerance. Co-injection of atipamezole with morphine for 5 days inhibited the development of tolerance in a chronic treatment paradigm.” (Abstract). Milne et al. teach that: “Atipamezole, a highly selective α2-adrenoceptor antagonist, markedly augmented acute antinociceptive effects of morphine both in the tail flick and paw pressure test, blocked the induction of acute and chronic tolerance to these effects and restored the effect of morphine in animals exhibiting chronic tolerance to the agonist.” (Discussion, page 1272). Thus, Milne et al. teach methods of producing local or regional anesthesia or analgesia in a nerve or tissue containing a sensory axon or nerve fiber, comprising administering to the nerve an effective amount of atipamezole to a subject which was a rat subject as evaluated for 
	With regard to instant claim 7, Milne et al. teach no visible signs of motor impairment (page 1268, left column) which was required for at least the tail flick test.
	With regard to instant claims 34 and 36, the narcotic morphine was co-administered and is not an alpha-2 adjuvant. 
	With regard to instant claim 37, since the nociceptive pain tests induce a pain response in sensory neurons then it reads upon an injured sensory neurons.
	Gear et al. teach that the α2-adrenergic receptor antagonist yohimbine enhances opiate analgesia in a dental pain model for humans (page 5, upper left column) when it was administered pre-operatively (page 5, lower right column). 
	With regard to instant claim 7, Trescot teaches that some patients have resistance to local anesthetics and should be questioned about their history of getting numb (Abstract). 
	With regard to instant claims 7, 28-30, 32 and 36, Cleveland Clinic teaches that allergic reactions to local anesthetics may occur and suggest that if the patient is allergic to ester local anesthetics, such as procaine, tetracaine and chloroprocaine, then to try an amide local anesthetic and if allergic to amide local anesthetics, such as lidocaine, mepivacaine, bupivacaine and ropivacaine, then to try an ester local anesthetic (page 1 of 2 and Table 1). The Cleveland clinic notes that epinephrine is 
	With regard to instant claim 1, Karjalainen et al. teach substituted imidazole derivatives that serve as α2 adrenoreceptor antagonists similar to atipamezole (Abstract; page 1, lines 25-30; Table 1). Karjalainen teach structures including on page 7:

    PNG
    media_image3.png
    273
    825
    media_image3.png
    Greyscale
And in claim 1:

    PNG
    media_image4.png
    562
    1190
    media_image4.png
    Greyscale

From this disclosure, the artisan can readily envisage compounds such as but not limited to:

    PNG
    media_image5.png
    898
    645
    media_image5.png
    Greyscale

Abelson et al. teach opioids as systemic analgesics before or after ophthalmic surgery and the effective use of topical opioids as analgesics in ophthalmic care with topical morphine (page 2, first paragraph; and A topical Alternative) and also that opioids administered intravenously or topically represent a novel pharmacologic option with promising results in reducing IOP (page 2, IOP reduction).  Abelson et al. teach 
With regard to instant claims 1 and 52, Kosugi et al. teach application of 0.1-0.2 mmol/L atipamezole itself directly on frog sciatic nerve, hence topically, inhibited the compound action potentials (CAPs) of the nerve by reducing CAP peak amplitude to 40 ± 5%, thus reducing/blocking nerve conduction (Abstract; Figure 4Bb; page 1664, Recordings of CAPs from frog sciatic nerve fibres; page 1667, lower right column; page 1673, upper left column). Kosugi et al. report that: “The α2 antagonist atipamezole appeared to be more effective in inhibiting CAP than dexmedetomidine and oxymetazoline.” (bottom left column of page 1673). Kosugi et al. teach that it is known that dexmedetomidine exhibits anti-nocicpetive actions, which means that it produces analgesia/anesthesia, and that reduction of the peak amplitude of CAP was not antagonized by atipamezole which also reduces CAP amplitude (Abstract; page 1662, Introduction; and page 1674, clinical significance of the effect of dexmedetomidine on nerve CAP).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach administering a compound to a nerve to treat a condition such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal 
2. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach all of the compounds or salts thereof of instant claim 1. This deficiency in Milne et al. is cured by the teachings of Karjalainen et al. and Kosugi et al.
3. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach identifying the subject as having a resistance or an allergy to an amino ester and/or an amino amide local anesthetic and then administering a second anesthetic such as the amino esters of instant claim 29 or the amino amides of instant claim 32. This deficiency in Milne et al. is cured by the teachings of Trescot and the Cleveland Clinic. 
4. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach topical ophthalmic administration. This deficiency in Milne et al. is cured by the teachings of Abelson et al. and Kosugi et al.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. on a condition such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal erosions, dry eye disease, open wound, pressure sore and epidermolysis bullosa where the amount of the compound administered to the nerve reduces or blocks electrical signal conduction along the nerve fiber which is sufficient to produce local or regional anesthesia or analgesia in the nerve or tissue containing an axon or nerve fiber, as suggested by Gear et al., Abelson et al. and Kosugi et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. It has been known for over 3500 years that opioids have a potent analgesic effect and have been used by doctors since antiquity to control pain (Abelson, page 1 first paragraph). Accordingly, the ordinary modern medical artisan understands that morphine is going to treat pain no matter how the pain is produced such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal erosions, dry eye disease, open wound, pressure sore and epidermolysis bullosa pain, with a reasonable expectation of success. Indeed, the art of Gear et al. renders obvious treating dental 2-adrenergic receptor antagonist to enhance the effect of morphine and the art of Abelson et al. teach treating pain after ocular surgery with morphine. Indeed, even Milne et al. suggest that the method may be useful in optimizing actions of morphine in conditions such as neuropathic pain (page 1277, bottom left column). Consequently, it would be obvious to the ordinary artisan to treat any pain caused by any of the claimed conditions with the combined α2-adrenergic receptor antagonist and morphine, as suggested by the combined references, for the desirable property of enhancing the opioid analgesia and patient care with a reasonable expectation of success. Additionally, the ordinary artisan understands through the teachings of Kosugi et al. that atipamezole by itself can reduce the compound action potentials of nerve fiber thus providing another level of blocking/reducing nerve conduction which provides anesthesia/analgesia to the patient. Thus it is merely optimization of the amount of atipamezole to have a sufficient amount to produce local or regional anesthesia or analgesia in the nerve or tissue containing an axon or nerve fiber with a reasonable expectation of success. All the artisan has to do is measure the CAP of the desired nerve/nerve fiber in the desired location for anesthesia/analgesia to ascertain the amount of atipamezole required to reduce/block nerve conduction in that nerve or tissue containing a sensory axon or nerve fiber. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. with any of the compounds or salts thereof of instant claim 1, as suggested by Karjalainen et al. and Kosugi et al., and produce the instant invention.
2-adrenergic antagonist atipamezole which have similar selective α2 antagonism and bioavailability (Tables 2, 3, pages 4-5). Kosugi et al. teach that a chemical structure related to α2-adrenoreceptor drugs particularly dexmedetomidine and atipamezole, may play an important role in producing CAP inhibition (bottom left column page 1673 to top of right column; last paragraph page 1674). Thus it would be obvious to substitute one functional equivalent for another with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. by identifying the subject as having a resistance or an allergy to an amino ester and/or an amino amide local anesthetic and then administering a second anesthetic such as the amino esters of instant claim 29 or the amino amides of instant claim 32, as suggested by Trescot and the Cleveland Clinic, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. While Milne et al. is directed to co-injection of atipamezole with morphine an animal model using a rat, such a model is intended for future human use. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. where the compound is administered by topical ophthalmic administration, as suggested by Abelson et al. and Kosugi et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. As taught by Abelson et al., morphine is topically administered to the eye to treat various conditions of the eye. Given the combined references, the ordinary artisan would perform the method of Milne et al. by topical ophthalmic administration to the eye of atipamezole and morphine for the desirable properties of being able to prolong the effects of morphine and block any induction of acute tolerance with a reasonable expectation of success. Additionally, the ordinary artisan understands through the teachings of Kosugi et al. that atipamezole by itself when topically applied to a nerve fiber can reduce the compound action potentials of nerve fiber thus providing 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 12/9/21 have been carefully considered but are not persuasive. 
Applicant asserts that: “…the active agent is administered in an amount that produces local or regional anesthesia or analgesia that is the result of reduced or blocked electrical signal conduction along the nerve fiber. In other words, the local or regional anesthesia or analgesia in the subject is in response to sufficiently reduced or blocked electrical signal conduction…” The Examiner has noted that Milne reports atipamezole alone reduced the nociceptive response and the Examiner has shown with objective extrinsic evidence of Kosugi et al. that the ordinary artisan understands a property of atipamezole is to reduce/block electrical signal conduction of nerves/nerve tissue whereby analgesia/anesthesia is achieved. Therefore, the atipamezole In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").
Applicant argues that: “There is no teaching or suggestion in any of the references cited by the Examiner, including Milne that atipamezole can be administered to produce local or regional anesthesia or analgesia in a subject by reducing or blocking electrical signal conduction along a nerve fiber.” Respectfully, the Examiner cannot agree because the Examiner found Kosugi et al. who demonstrated that atipamezole reduced/blocked electrical signal conduction along a nerve fiber and thus has anti-nociceptive actions similar to dexmedetomidine (Abstract of Kosugi et al.). Arguments by Applicant based upon Applicant’s incorrect analysis are also not persuasive.
Applicant asserts that any antinociceptive effects reported by Milne is not local or regional anesthesia or analgesia from electrical signal reduction/blockage along a nerve fiber because it was intrathecal administration of atipemazole, which is to the spinal cord which is made up of nerve fibers. This argument fails because the instant claims allow for injection of the compound to the nerve or tissue containing a sensory axon or nerve fiber, which is performed by Milne, and the Examiner has shown with objective extrinsic evidence of Kosugi et al. that the ordinary artisan understands a property of atipamezole is to reduce/block electrical signal conduction of nerves/nerve tissue whereby analgesia/anesthesia is achieved. Therefore, the only reasonable conclusion is 
Applicant’s comments about the secondary references of Gear, Cleveland Clinic,  Trescott, Jarjaleinen and Abelson are noted. The Examiner is relying on those references as characterized by the Examiner and not as characterized by Applicant.
Respectfully, for at least these reasons Applicant’s arguments are not persuasive and the claims remain soundly rejected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613